Title: From John Adams to Robert R. Livingston, 4 December 1782
From: Adams, John
To: Livingston, Robert R.


Sir,
Paris. 4th. Novemr. Decr. 1782—

It is with much pleasure that I transmit to you the Preliminary Treaty, between the King of Great-Britain and the United-States of America. The Mississippi, the Western Lands, Sagadahoc, & the Fisheries are secured, as well as we could, and I hope what is done for the Refugees will be pardoned—
As the Objects, for which I ever abandoned my family & Country, are thus far accomplished. I now beg leave to resign all my Employments in Europe. They are soon enumerated; the first is the Commission to borrow money in Holland, and the second is my Credence to their High-Mightinesses. These two should be filled up immediately; and as Mr: Laurens was originally designed to that Country, and my Mission there was merely owing to his misfortune, I hope that Congress will send him a full Power for that Court—
The Commission for Peace I hope will be fully executed before this reaches you; but if it should not, as the Terms are fixed, I should not choose to stay in Europe merely for the honor of affixing my signature to the definitive Treaty, and I see no necessity for filling up my place; but, if Congress should think otherwise, I hope they will think Mr: Dana the best intituled to it—
With great respect & esteem I have the honor to be, Sir / Your / Most Obedt: & humle: servt.—
John Adams

